
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


FIRST AMENDMENT TO REAL ESTATE CONTRACT


        This FIRST AMENDMENT TO REAL ESTATE CONTRACT (hereinafter sometimes
referred to as the "First Amendment") is hereby made and entered into as of this
7th day of January, 2005, by and between PANATTONI DEVELOPMENT COMPANY, LLC, a
California limited liability company, and the sellers listed on the attached
Exhibit A (collectively, "Seller"), and DIVIDEND CAPITAL OPERATING PARTNERSHIP
LP, a Delaware limited partnership ("Purchaser").

RECITALS

        A.    WHEREAS, Seller and Purchaser entered into that certain Real
Estate Contract dated December 23, 2004 (the "Contract"), regarding those
certain real properties more particularly described in the Contract, which are
located in the City of Memphis, County of Shelby, State of Tennessee; and

        B.    WHEREAS, Seller and Purchaser desire to amend the terms of the
Contract as hereinafter set forth.

        NOW, THEREFORE, for and in consideration of the sum of the mutual
covenants and agreements set forth in this First Amendment, the premises, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each of the parties hereto, notwithstanding
anything to the contrary contained in the Contract, the parties hereto agree as
follows:

1.All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Contract.

2.The Closing Date for the Technicolor II property as set forth in Paragraph 1.6
is hereby amended to be January 28, 2005.

3.Paragraph 3.1 is hereby amended to provide that Seller agrees to deliver the
Shelby 18 Parking Lot and Shelby 5 Parking Lot survey and title information by
January 14, 2005. Seller shall also respond by January 14, 2005 to Purchaser's
objection letters received by Seller on December 23, 2004. Purchaser then has
until January 21, 2005 to review, comment and approve any such new deliveries so
that the parties may agree on the Permitted Exceptions.

4.Paragraph 3.4 is hereby amended to provide that Purchaser has until
January 14, 2005 to give Seller its approval of the amendments to the CCRs.

5.Paragraph 10.21 is amended to provide that the parties have until January 21,
2005 to agree on a course of action with respect to the Technicolor II roof.

6.Except as herein specifically modified and amended by this First Amendment,
all of the terms, covenants and conditions of the Contract are hereby ratified
and confirmed and shall remain in full force and effect. This First Amendment
may be executed in multiple counterparts, each of which shall constitute an
original but when taken together shall constitute one and the same instrument.
Facsimile signatures shall constitute originals for all purposes under this
First Amendment.

7.Except insofar as reference to the contrary is made in any such instrument,
all references to the "Contract" in any future correspondence or notice shall be
deemed to refer to the Contract as modified by this First Amendment.

8.This First Amendment shall be governed by and construed in accordance with the
laws of the State of Tennessee, without regard to principles of conflicts of
laws.

[Remainder of Page Intentionally Left Blank; Signatures Follow on Next Page]



SIGNATURE PAGE

        IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed as of the day and year first above written.


 
 
SELLER:
 
 
PANATTONI DEVELOPMENT COMPANY, LLC, a California limited liability company, for
itself and as agent for the sellers listed on the attached Exhibit A
 
 
By:
 


--------------------------------------------------------------------------------

Carl D. Panattoni, Trustee of the Panattoni Living Trust dated April 18, 1998,
Sole Member
 
 
PURCHASER:
 
 
DIVIDEND CAPITAL OPERATING PARTNERSHIP LP, a Delaware limited partnership    
By:   Dividend Capital Trust Inc., a Maryland corporation, its general partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    



Exhibit A

Property


--------------------------------------------------------------------------------

   
Technicolor II
5140 Memphis Oaks Dr.   Panattoni Holdings, LLC, a            limited liability
company
Shelby 4
4800 Hickory Hill
 
MERCY CAPITAL CENTER JOINT VENTURE, a California general partnership ("Mercy
Capital"), MITCHELL INVESTMENTS, LLC, a Tennessee limited liability company
("Mitchell"),
Shelby 5
 
VAN VALKENBUGH-SHELBY 5, LLC, a Tennessee limited liability company, J & C
INVESTMENTS, L.L.C., a California limited liability company ("VV-Shelby 5") and
Charles Kessinger
Shelby 19
5166 Pleasant Hill
 
RIEGER-SHELBY 19, LLC, a Tennessee limited liability company "Rieger-Shelby
19"), PANATTONI-SHELBY 19, LLC, a California limited liability company
("P-Shelby 19"), VANVALKENBURGH-SHELBY 19, LLC, a Tennessee limited liability
company ("VV-Shelby 19"), JAMES F. JORDAN and wife, SUSAN R. JORDAN
(collectively "Jordan")
Eastpark I
5300 Hickory Hill
 
PVV-5300 Hickory Hill, LLC, a Tennessee limited liability company ("PVV"), CARL
D. PANATTONI ("CDP"), PANATTONI-5300 HICKORY HILL, LLC, a Tennessee limited
liability company ("P-5300"), VAN VALKENBURGH-5300 HICKORY HILL, LLC, a
Tennessee limited liability company ("VV-5300"), PML-5300 HICKORY HILL, LLC, a
Tennessee limited liability company ("PML-5300"), RIEGER-5300 HICKORY HILL, LLC,
a Tennessee limited liability company ("R-5300"), RICHMOND-EASTPARK 1, LLC, a
Tennessee limited liability company ("Richmond")
Eastpark II
5405 Hickory Hill
 
PANATTONI-5405 HICKORY HILL, LLC, a Tennessee limited liability company,
("P-5405"), VAN VALKENBURGH-5405 HICKORY HILL, LLC, a Tennessee limited
liability company ("VV-5405"), RIEGER-5405 HICKORY HILL, LLC, a Tennessee
limited liability company ("R-5405"), MITCHELL-5405 HICKORY HILL, LLC, a
Tennessee limited liability company ("M-5405")
Shelby 18
5155 Citation Drive
 
RIEGER-CITATION DRIVE, LLC, a Tennessee limited liability company ("Citation"),
VAN VALKENBURGH-CITATION DRIVE, LLC, a Tennessee limited liability company
("VV-Citation"), and PANATTONI-CITATION DRIVE, LLC, a Tennessee limited
liability company ("P-Citation") (together "Seller")





QuickLinks


FIRST AMENDMENT TO REAL ESTATE CONTRACT
